Case 2:19-cv-04125-DMG-MAA Document 1-1 Filed 05/13/19 Page 1 of 19 Page ID #:13




                               EXHIBIT A
Case 2:19-cv-04125-DMG-MAA Document 1-1 Filed 05/13/19 Page 2 of 19 Page ID #:14
Case 2:19-cv-04125-DMG-MAA Document 1-1 Filed 05/13/19 Page 3 of 19 Page ID #:15




 1             Plaintiff Jennifer O’Neil (“O’Neil” or “Plaintiff”), individually and on behalf
 2   of all other similarly situated purchasers of Kroger’s Deluxe Churned “Artisan”
 3   Vanilla Bean Light Ice Cream and Kroger’s Deluxe “Artisan” Vanilla Bean Ice
 4   Cream, the “Class”, brings this lawsuit against The Kroger Company (“Kroger”
 5   and/or “Defendant”) and Does 1 through 10, inclusive (sometimes collectively
 6   referred to herein as “Defendants”) upon personal knowledge as to Plaintiff’s own
 7   acts, and as to all other matters upon information and belief.           Plaintiff seeks
 8   injunctive relief on behalf of a California class of consumers who within the last
 9   four years purchased Kroger’s Deluxe Churned “Artisan” Vanilla Bean Light Ice
10   Cream and/or Kroger’s Deluxe “Artisan” Vanilla Bean Ice Cream (the
11   “Product(s)”), which were deceptively labeled and advertised as “Artisan,” as
12   depicted below:
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
     Error! Unknown document property name.   CLASS ACTION
                                                         2 COMPLAINT
Case 2:19-cv-04125-DMG-MAA Document 1-1 Filed 05/13/19 Page 4 of 19 Page ID #:16




 1                                              INTRODUCTION
 2            1.       Kroger labels and advertises the Products as “artisan” vanilla bean ice
 3   creams. “Artisan” refers to a high quality or distinctive product made in small
 4   quantities, usually by hand using traditional methods by someone skilled in the
 5   trade. Artisan foods are handcrafted in small batches, to ensure quality control, as
 6   opposed to mass production.
 7            2.       However, Kroger does not handcraft or produce the Products in small
 8   batches. Kroger mass produces the Products through a highly mechanized process
 9   (using mediocre ingredients, including preservatives and artificial flavor enhancers).
10   This is not the “artisanal” quality consumers expect to receive.
11            3.       Yet, Kroger continues to advertise the Products as “artisan” to
12   maximize profits by appealing to popular consumer trends. Kroger has realized that,
13   based on the public’s affinity for small batch, high quality foods in a world market
14   that is saturated with processed foods, there is a financial benefit to be derived in
15   selling products claiming to be of artisanal production. Accordingly, Defendant
16   labels and advertises its ice creams as “artisan,” even though the Products are not
17   artisanal by any stretch of the imagination.
18            4.       Plaintiff seeks to secure injunctive relief for the Class against
19   Defendant for false and misleading advertising in violation of Business &
20   Professions Code section 17200, et seq., Business & Professions Code section
21   17500, et seq. and Civil Code section 1750, et seq. Defendant made and continues
22   to make false and misleading statements in its advertising of the Products.
23   Specifically, Defendant labels the Kroger Deluxe Churned “Artisan” Vanilla Bean
24   Light Ice Cream and Kroger Deluxe “Artisan” Vanilla Bean Ice Cream as “artisan”
25   despite the Products’ non-specialized, mass production.
26            5.       The false and misleading labeling and advertising of the alleged
27   “artisan” Products violate the California Consumers Legal Remedies Act,
28   particularly California Civil Code sections 1770(a)(5) and 1770(a)(7). As such,
                                                         3
     Error! Unknown document property name.   CLASS ACTION
                                                         3 COMPLAINT
Case 2:19-cv-04125-DMG-MAA Document 1-1 Filed 05/13/19 Page 5 of 19 Page ID #:17




 1   Defendant has committed per se violations of Business & Professions Code section
 2   17200, et seq., Business & Professions Code section 17500, et seq. and Civil Code
 3   section 1750, et seq.
 4            6.       On March 25, 2019, written notice was sent to Defendant Kroger via
 5   certified U.S. mail pursuant to Civil Code section 1750, et seq., which set forth the
 6   contentions of the Class concerning the Kroger’s Deluxe Churned “Artisan” Vanilla
 7   Bean Light Ice Cream’s fraudulent advertising and outlined a demand for
 8   substantiation of the above-referenced claims and relief. The Deluxe Churned
 9   “Artisan” Vanilla Bean Light Ice Cream is a substantially similar product to
10   Defendant’s Deluxe “Artisan” Vanilla Bean Ice Cream, thereby fulfilling the
11   requirements of Civil Code section 1750, et seq.
12                                        JURISDICTION AND VENUE
13            7.       This Court has jurisdiction over all causes of action asserted herein
14   pursuant to the California Constitution, Article VI, section 10, because this case is a
15   cause not given by statute to other trial courts.
16            8.       Plaintiff has standing to bring this action pursuant to Business &
17   Professions Code section 17200, et seq.
18            9.       Out-of-state participants can be brought before this Court pursuant to
19   the provisions of Code of Civil Procedure section 395.5.
20            10.      Defendant is subject to personal jurisdiction in California based upon
21   sufficient minimum contacts which exist between it and California.
22            11.      Venue is proper in this Court because Defendant conducts business in
23   Los Angeles County, Defendant receives substantial compensation from sales in
24   Los Angeles County, and Defendant made numerous misrepresentations which had
25   a substantial effect in Los Angeles County, including, but not limited to, print
26   media, and internet advertisements, and on the Product’s packaging and labeling.
27   Moreover, Plaintiff purchased the Products in Los Angeles County.
28
                                                         4
     Error! Unknown document property name.   CLASS ACTION
                                                         4 COMPLAINT
Case 2:19-cv-04125-DMG-MAA Document 1-1 Filed 05/13/19 Page 6 of 19 Page ID #:18




 1                                                  PARTIES
 2            12.      Plaintiff Jennifer O’Neil is an individual residing in Los Angeles,
 3   California. O’Neil purchased the Product in California within the last four (4) years
 4   of the filing of this Complaint. Specifically, O’Neil purchased the Product in or
 5   around Winter 2018 at a Los Angeles County Ralphs supermarket.                   When
 6   purchasing the Product, O’Neil relied upon the claim “artisan” prominently and
 7   conspicuously displayed, front and center, on each and every product package, as
 8   well as on all other advertising and promotional material, such as the Kroger
 9   website and internet/print advertisements and promotions.          O’Neil viewed and
10   relied upon the “artisan” claim both at, and prior to, the point of sale.
11            13.      The advertising statements were prepared and approved by Defendant
12   and its agents and disseminated through its packaging, label, and national
13   advertising media, containing the misrepresentations alleged herein and designed to
14   encourage consumers to purchase the Products. In reliance on the label and
15   marketing of the Product as “artisan,” O’Neil understood the Product was produced
16   according to artisan standards in that it was not mass produced through automated
17   mechanization by a non-specialized producer Had O’Neil known the Product was
18   mass produced, and not artisan, she would not have purchased the Product. Plaintiff
19   might want to purchase the Product again in the future if she could be sure that the
20   Products were truly artisan, in that they were carefully crafted in small batches.
21            14.      The Kroger Company is a corporation headquartered in Ohio. Kroger
22   maintains its principal place of business at 1014 Vince Street Cincinnati, Ohio
23   45202. Kroger offers the Products for sale at stores and retailers as well as through
24   the internet, throughout the nation, including the State of California. Kroger,
25   directly and through its agents, has substantial contacts with and receives substantial
26   benefits and income from and through the State of California. Kroger is the owner
27   and distributor of the Products and is the company that created and/or authorized
28   the false, misleading, and deceptive advertisements and packaging for the Products.
                                                         5
     Error! Unknown document property name.   CLASS ACTION
                                                         5 COMPLAINT
Case 2:19-cv-04125-DMG-MAA Document 1-1 Filed 05/13/19 Page 7 of 19 Page ID #:19




 1            15.      The true names and capacities, whether individual, corporate, associate
 2   or otherwise of certain manufacturers, distributors, and/or their alter egos sued
 3   herein as DOES 1 through 10 inclusive are presently unknown to Plaintiff who
 4   therefore sue these Defendants by fictitious names. Plaintiff will seek leave of this
 5   Court to amend the Complaint to show their true names and capacities when the
 6   same have been ascertained. Plaintiff is informed and believes and based thereon
 7   allege that DOES 1 through 10 were authorized to do and did business in Los
 8   Angeles County.              Plaintiff is further informed and believes and based thereon
 9   alleges that DOES 1 through 10 were and/or are, in some manner or way,
10   responsible for and liable to Plaintiff for the events, happenings, and damages
11   hereinafter set forth below.
12            16.      Plaintiff is informed and believes and based thereon alleges that at all
13   times relevant herein each of the Defendants was the agent, servant, employee,
14   subsidiary, affiliate, partner, assignee, successor-in-interest, alter ego, or other
15   representative of each of the remaining Defendants and was acting in such capacity
16   in doing the things herein complained of and alleged.
17            17.      In committing the wrongful acts alleged herein, Defendants planned
18   and participated in and furthered a common scheme by means of false, misleading,
19   deceptive, and fraudulent representations to induce members of the public to
20   purchase the Products.                     Defendants participated in the making of such
21   representations in that each did disseminate or cause to be disseminated said
22   misrepresentations.
23            18.      Defendants,            upon   becoming   involved   with   the   manufacture,
24   distribution, advertising, marketing, and sale of the Products, knew or should have
25   known that the claims about the Products and, in particular, the claims suggesting
26   and outright stating that the Products are “artisan” when they do not meet artisanal
27   production standards. Indeed, since the first time that the Products were advertised,
28   Defendants have been aware that they have been falsely representing the
                                                          6
     Error! Unknown document property name.    CLASS ACTION
                                                          6 COMPLAINT
Case 2:19-cv-04125-DMG-MAA Document 1-1 Filed 05/13/19 Page 8 of 19 Page ID #:20




 1   characteristics and effects of the Products. Defendants affirmatively misrepresented
 2   the nature and characteristics of the Products in order to convince a certain
 3   subsection of the public to purchase and use the Products, resulting in profits of
 4   hundreds of thousands of dollars or more to Defendants, all to the damage and
 5   detriment of the consuming public. Thus, in addition to the wrongful conduct
 6   herein alleged as giving rise to primary liability, Defendants further aided and
 7   abetted and knowingly assisted each other in breach of their respective duties and
 8   obligations as herein alleged.
 9                    FACTS AND DEFENDANTS’ COURSE OF CONDUCT
10            19.      As the growing concern over health and food safety has become more
11   prevalent among the consuming public, so, too, have the incidences of false and
12   misleading claims about such products. It is becoming more commonly known that
13   certain claims on food packaging implies that a food is healthier, safer or produced
14   to higher standards. The term “artisan” is one such claim.
15            20.      In fact, countries such as Spain, Belgium, and Ireland have adopted a
16   legal definition of the term “artisan” in order to ensure that food information is not
17   misleading under the European Union Food Labeling rules. These countries
18   acknowledge that the term carries a specific meaning for consumers and have
19   developed legislation to ensure those expectations are met.
20            21.      In an effort to capitalize on consumers’ increasing desire (and
21   willingness to pay more) for high quality, trendy products, manufacturers, including
22   Kroger, routinely make false and/or misleading claims about the benefits and
23   characteristics of a product and advertise their products as though they maintain
24   characteristics they do not have and that the manufacturer cannot validate with
25   competent and reliable evidence so as to make receiving the intended benefit
26   illusory.
27            22.      Kroger manufactures, packages, distributes, advertises, markets, and
28   sells food products under the brand name “Kroger.” The Products at issue are the
                                                         7
     Error! Unknown document property name.   CLASS ACTION
                                                         7 COMPLAINT
Case 2:19-cv-04125-DMG-MAA Document 1-1 Filed 05/13/19 Page 9 of 19 Page ID #:21




 1   Kroger Deluxe “Artisan” Vanilla Bean Ice Cream and the Kroger Deluxe Churned
 2   “Artisan” Vanilla Bean Light Ice Cream.
 3            23.      Defendant labels and advertises the Products as “Artisan”, a term which
 4   appears largely on the front and center of the Product packaging, and which
 5   pervades Kroger’s entire advertising campaign for this separate and distinct
 6   category of products sold by Kroger.
 7            24.      Defendant has used the term “artisan” on these Products as opposed to
 8   its other ice creams because it knows that the term carries a specific meaning among
 9   consumers. “Artisan” indicates a special, careful manufacturing process usually
10   made by hand, which is a specialty product which is distinguished from
11   Defendant’s other vanilla ice creams.
12            25.      Defendant’s use of the term is specific and measurable. Defendant’s
13   “artisan” label is intended to communicate a message to consumers.
14            26.      The Products are marketed and sold throughout retailers in California
15   with this packaging and labeling.
16            27.      In addition to the packaging and labeling of the Products, Defendant’s
17   official website (www.kroger.com), commercial and print media reiterate the
18   “artisan” claim on the Products.
19            28.      When purchasing the Product, Plaintiff relied upon the label “artisan”
20   as well as the overall marketing of the Products as “artisan”, and was led to believe
21   based on the foregoing, that the Product was of artisanal quality in that it was
22   produced in high quality, small quantities, and by hand using traditional methods—
23   not mass produced through mechanization. Had Plaintiff known the Product was not
24   of artisan production, she would not have purchased the Product.
25            29.      Defendant’s labeling and claims about the Products as “artisan” lead
26   consumers to believe that the Products are indeed of artisan standard. This means,
27   therefore, that the public is led to believe the Products, at a minimum, did not
28
                                                         8
     Error! Unknown document property name.   CLASS ACTION
                                                         8 COMPLAINT
Case 2:19-cv-04125-DMG-MAA Document 1-1 Filed 05/13/19 Page 10 of 19 Page ID #:22




  1   undergo standard mass production. The public is further led to believe the Products
  2   will be of a higher standard, healthier, and, therefore, safer.
  3            30.      The Products were advertised and promoted and differentiated from its
  4   other non-“artisanal” products as “artisan.” They are not artisan products. In point
  5   of fact, the Products constitute no characteristics of an artisan product.
  6            31.      Accordingly, Kroger’s claims are false, deceptive, and misleading, as
  7   the Products are mass produced through mechanization by a corporation that
  8   specializes in general food packaging, and distributing.
  9            32.      During the course of its false, misleading, and deceptive advertising
 10   campaign, Defendant has sold hundreds of thousands of units or more of the
 11   Products based upon Defendant’s false promises. Plaintiff and the Class have
 12   suffered injury in fact and have lost money as a result of Defendant’s false
 13   representations.
 14                                     CLASS ACTION ALLEGATIONS
 15            33.      Plaintiff brings this action on his own behalf and on behalf of all other
 16   persons similarly situated. The Class which Plaintiff seeks to represent comprises:
 17
                        “All persons who purchased the Products in the State of
 18                     California for personal use and not for resale during the
                        time period of four years prior to the filing of the
 19
                        complaint through the present.”
 20

 21   Said definition may be further defined or amended by additional pleadings,
 22   evidentiary hearings, a class certification hearing, and orders of this Court.
 23            34.      The Class is comprised of many thousands of persons throughout the
 24   State of California. The Class is so numerous that joinder of all members is
 25   impracticable and the disposition of their claims in a class action will benefit the
 26   parties and the Court.
 27            35.      There is a well-defined community of interest in the questions of law
 28   and fact involved affecting the parties to be represented in that the Class was
                                                          9
      Error! Unknown document property name.   CLASS ACTION
                                                          9 COMPLAINT
Case 2:19-cv-04125-DMG-MAA Document 1-1 Filed 05/13/19 Page 11 of 19 Page ID #:23




  1   exposed to the same common and uniform false and misleading advertising and
  2   omissions. The questions of law and fact common to the Class predominate over
  3   questions which may affect individual Class members. Common questions of law
  4   and fact include, but are not limited to, the following:
  5                  a. Whether Defendant’s conduct is an unlawful business act or practice
  6                     within the meaning of Business and Professions Code section 17200, et
  7                     seq.;
  8                  b. Whether Defendant’s conduct is a fraudulent business act or practice
  9                     within the meaning of Business and Professions Code section 17200, et
 10                     seq.;
 11                  c. Whether Defendant’s conduct is an unfair business act or practice within
 12                     the meaning of Business and Professions Code section 17200, et seq.;
 13                  d. Whether Defendant’s advertising is untrue or misleading within the
 14                     meaning of Business and Professions Code section 17500, et seq.;
 15                  e. Whether Defendant made false and misleading representations in its
 16                     advertising and labeling of the Products;
 17                  f. Whether Defendant knew or should have known that the representations
 18                     were false;
 19                  g. Whether Defendant represented that the Products have characteristics,
 20                     benefits, uses, or quantities which they do not have; and
 21                  h. Whether Defendant knew or should have known that the representations
 22                     were false.
 23            36.      Plaintiff’s claims are typical of the claims of the proposed Class, as the
 24   representations and omissions made by Defendant are uniform and consistent and
 25   are contained in advertisements and on packaging that was seen and relied on by
 26   Plaintiff and members of the class.
 27

 28
                                                          10
      Error! Unknown document property name.   CLASS ACTION
                                                          10 COMPLAINT
Case 2:19-cv-04125-DMG-MAA Document 1-1 Filed 05/13/19 Page 12 of 19 Page ID #:24




  1            37.      Plaintiff will fairly and adequately represent and protect the interests of
  2   the proposed Class. Plaintiff has retained competent and experienced counsel in
  3   class action and other complex litigation.
  4            38.      Plaintiff and the Class have suffered injury in fact and have lost money
  5   as a result of Defendant’s false, deceptive, and misleading representations.
  6            39.      Plaintiff would not have purchased the Product but for the
  7   representations by Defendant about the Product.
  8            40.      The Class is identifiable and readily ascertainable.       Notice can be
  9   provided to such purchasers using techniques and a form of notice similar to those
 10   customarily used in class actions, and by internet publication, radio, newspapers,
 11   and magazines.
 12            41.      A class action is superior to other available methods for fair and
 13   efficient adjudication of this controversy. The expense and burden of individual
 14   litigation would make it impracticable or impossible for proposed members of the
 15   Class to prosecute their claims individually.
 16            42.      The trial and the litigation of Plaintiff’s claims are manageable.
 17            43.      Defendant has acted on grounds generally applicable to the entire Class,
 18   thereby making final injunctive relief and/or corresponding declaratory relief
 19   appropriate with respect to the Class as a whole. The prosecution of separate actions
 20   by individual Class members would create the risk of inconsistent or varying
 21   adjudications with respect to individual member of the Class that would establish
 22   incompatible standards of conduct for Defendant.
 23            44.      Absent a class action, Defendant will likely retain the benefits of its
 24   wrongdoing. Because of the small size of the individual Class members’ claims,
 25   few, if any, Class members could afford to seek legal redress for the wrongs
 26   complained of herein. Absent a representative action, the Class members will
 27   continue to suffer losses and Defendant will be allowed to continue these violations
 28   of law and to retain the proceeds of its ill-gotten gains.
                                                          11
      Error! Unknown document property name.   CLASS ACTION
                                                          11 COMPLAINT
Case 2:19-cv-04125-DMG-MAA Document 1-1 Filed 05/13/19 Page 13 of 19 Page ID #:25




  1                                                COUNT ONE
  2            VIOLATION OF CALIFORNIA UNFAIR COMPETITION LAW
  3                       BUSINESS & PROFESSIONS CODE § 17200, et seq.
  4                                    (By Plaintiff against all Defendants)
  5            45.      Plaintiff repeats and re-alleges the allegations set forth in the preceding
  6   paragraphs and incorporates the same as if set forth herein at length.
  7            46.      This cause of action is brought pursuant to Business and Professions
  8   Code section 17200, et seq., on behalf of Plaintiff and a Class consisting of all
  9   persons residing in the State of California who purchased the Products for personal
 10   use and not for resale during the time period of four years from the filing of the
 11   complaint through the present.
 12            47.      Defendant in its advertising and packaging of the Products make false
 13   and misleading statements regarding the quality and characteristics of the Products,
 14   particularly that it is “artisan”. Such claims appear on the label and packaging of
 15   the Products which are sold at retailers (including grocery stores such as Ralphs) in
 16   California, as well as on print and television advertisement and Kroger’s official
 17   website.
 18            48.      The Merriam-Webster’s dictionary defines the term “artisan,” as “a
 19   person or company that produces something in limited quantities often using
 20   traditional methods.” See, https://www.merriam webster.com/dictionary/artisan.
 21            49.      Defendant’s claims about the Products lead people, including Plaintiff,
 22   to believe that the Products are of artisan quality in that, at a minimum, they do not
 23   undergo mechanized mass-production.
 24            50.      Defendant does not have any reasonable basis for the claims about the
 25   Products made in Defendant’s advertising and on Defendant’s packaging or label
 26   because the Products indeed are mass-produced using automated processes.
 27            51.      Defendant knew that the claims that it made and continues to make
 28   about the Products are false, and misleading.
                                                          12
      Error! Unknown document property name.   CLASS ACTION
                                                          12 COMPLAINT
Case 2:19-cv-04125-DMG-MAA Document 1-1 Filed 05/13/19 Page 14 of 19 Page ID #:26




  1            52.      As alleged in the preceding paragraphs, the misrepresentations by
  2   Defendant of the material facts detailed above constitute an unfair, unlawful, and
  3   fraudulent business practice within the meaning of California Business &
  4   Professions Code section 17200.
  5            53.      In addition, Defendant’s use of various forms of advertising media to
  6   advertise, call attention to, or give publicity to the sale of goods or merchandise
  7   which are not as represented in any manner constitutes unfair competition, unfair,
  8   deceptive, untrue or misleading advertising, and an unlawful business practice
  9   within the meaning of Business & Professions Code sections 17200 and 17531,
 10   which advertisements have deceived and are likely to deceive the consuming public,
 11   in violation of Business & Professions Code section 17200.
 12            54.      There were reasonably available alternatives to further Defendant’s
 13   legitimate business interests, other than the conduct described herein.
 14            55.      All of the conduct alleged herein occurs and continues to occur in
 15   Defendant’s business.                Defendant’s wrongful conduct is part of a pattern or
 16   generalized course of conduct repeated on thousands of occasions daily.
 17            56.      Pursuant to Business & Professions Code sections 17203 and 17535,
 18   Plaintiff and the members of the Class seek an order of this Court enjoining
 19   Defendant from continuing to engage, use, or employ its practice of advertising the
 20   sale and use of the Products. Likewise, Plaintiff and the members of the Class seek
 21   an order requiring Defendant to disclose such misrepresentations.             to preclude
 22   Defendant’s failure to disclose the existence and significance of said
 23   misrepresentations.
 24            57.      Plaintiff and the Class have suffered injury in fact and have lost money
 25   or property as a result of and in reliance upon Defendant’s false representations.
 26            58.      Plaintiff would not have purchased the Product but for the
 27   representations by Defendant about the Product as being “artisan”.
 28
                                                          13
      Error! Unknown document property name.   CLASS ACTION
                                                          13 COMPLAINT
Case 2:19-cv-04125-DMG-MAA Document 1-1 Filed 05/13/19 Page 15 of 19 Page ID #:27




  1                                                COUNT TWO
  2   FALSE AND MISLEADING ADVERTISING IN VIOLATION OF BUSINESS
  3                                 & PROFESSIONS CODE § 17500, et seq.
  4                                    (By Plaintiff against all Defendants)
  5            59.      Plaintiff repeats and re-alleges the allegations set forth in the preceding
  6   paragraphs and incorporates the same as if set forth herein at length.
  7            60.      This cause of action is brought pursuant to Business and Professions
  8   Code section 17500, et seq., on behalf of Plaintiff and the Class consisting of all
  9   persons residing in the State of California who purchased the Products for personal
 10   use and not for resale during the time period of four years prior to the filing of the
 11   complaint through the present.
 12            61.      Defendant in its advertising and packaging of the Products make false
 13   and misleading statements regarding the quality and characteristics of the Products,
 14   particularly that they are “artisan”. Such claims appear on the label and packaging
 15   of the Products which are sold at retailers (including grocery stores such as Ralphs)
 16   as well as on television commercials and Kroger’s official website.
 17            62.      Defendant’s claims about the Products lead people, including Plaintiff,
 18   to believe that the Products are of artisan quality in that, at a minimum, they do not
 19   undergo mechanized mass-production.
 20            63.      Defendant does not have any reasonable basis for the claims about the
 21   Products made in Defendant’s advertising and on Defendant’s packaging or label
 22   because the Products indeed are mass-produced using automated processes.
 23            64.      Defendant knew that the claims that it made and continues to make
 24   about the Products are false and misleading.
 25            65.      Plaintiff would not have purchased the Product but for the
 26   representations by Defendant about the Product as being “artisan”.
 27            66.      Plaintiff and the Class have suffered injury in fact as a result of and in
 28   reliance upon Defendant’s false representations.
                                                          14
      Error! Unknown document property name.   CLASS ACTION
                                                          14 COMPLAINT
Case 2:19-cv-04125-DMG-MAA Document 1-1 Filed 05/13/19 Page 16 of 19 Page ID #:28




  1            67.      As alleged in the preceding paragraphs, the misrepresentations by
  2   Defendant of the material facts detailed above constitutes an unfair, unlawful, and
  3   fraudulent business practice within the meaning of California Business &
  4   Professions Code section 17500.
  5            68.      In addition, Defendant’s use of various forms of advertising media to
  6   advertise, call attention to, or give publicity to the sale of goods or merchandise
  7   which are not as represented in any manner constitutes unfair competition, unfair,
  8   deceptive, untrue or misleading advertising, and an unlawful business practice
  9   within the meaning of Business & Professions Code sections 17200 and 17531,
 10   which advertisements have deceived and are likely to deceive the consuming public,
 11   in violation of Business & Professions Code section 17500.
 12            69.      Pursuant to Business & Professions Code sections 17203 and 17535,
 13   Plaintiff and the members of the Class seek an order of this Court enjoining
 14   Defendant from continuing to engage, use, or employ its practice of advertising the
 15   sale and use of the Products. Likewise, Plaintiff and the members of the Class seek
 16   an order requiring Defendant to disclose such misrepresentations.
 17                                               COUNT THREE
 18     VIOLATION OF CALIFORNIA CONSUMERS LEGAL REMEDIES ACT,
 19                              CALIFORNIA CIVIL CODE § 1750, et seq.
 20                                    (By Plaintiff against all Defendants)
 21            70.      Plaintiff repeats and re-alleges the allegations set forth in the preceding
 22   paragraphs and incorporates the same as if set forth herein at length.
 23            71.      This cause of action is brought pursuant to Civil Code section 1750, et
 24   seq., the Consumers Legal Remedies Act, on behalf of Plaintiff and a Class
 25   consisting of all persons residing in the State of California who purchased the
 26   Products for personal use and not for resale during the time period of three years
 27   prior to the filing of the complaint through the present.
 28
                                                          15
      Error! Unknown document property name.   CLASS ACTION
                                                          15 COMPLAINT
Case 2:19-cv-04125-DMG-MAA Document 1-1 Filed 05/13/19 Page 17 of 19 Page ID #:29




  1            72.      The Class consists of thousands of persons, the joinder of whom, is
  2   impracticable.
  3            73.      There are questions of law and fact common to the class, which
  4   questions are substantially similar and predominate over questions affecting the
  5   individual members, including but not limited to: (a) Whether Defendant
  6   represented that the Products have characteristics, benefits, uses, or quantities which
  7   they do not have; (b) Whether the existence, extent, and significance of the major
  8   misrepresentations regarding the purported benefits, characteristics, and efficacy of
  9   the Products violate the Act; and (c) Whether Defendant knew of the existence of
 10   these misrepresentations.
 11            74.      The policies, acts, and practices heretofore described were intended to
 12   result in the sale of the Products to the consuming public, and violated and continue
 13   to violate section 1770(a)(5) of the Act by representing that the Products have
 14   characteristics, benefits, uses, or quantities which they do not have.
 15            75.      Defendants fraudulently deceived Plaintiff and the Class by
 16   representing that the Products have certain characteristics, benefits, uses, and
 17   qualities which they do not have. In doing so, Defendant intentionally
 18   misrepresented and concealed material facts from Plaintiff and the Class,
 19   specifically by claiming that the Products are “artisan” when in fact they are mass
 20   produced through automated processes without any special care or attention to
 21   quality. Said misrepresentations and concealment were done with the intention of
 22   deceiving Plaintiff and the Class and depriving them of their legal rights and
 23   money.
 24            76.      Defendant’s claims about the Products lead people, including Plaintiff,
 25   to believe that the Products are produced according to “artisan” standards.
 26            77.      Defendant knew that it could not back the claims concerning the
 27   Products’ purported “artisan” quality.
 28
                                                          16
      Error! Unknown document property name.   CLASS ACTION
                                                          16 COMPLAINT
Case 2:19-cv-04125-DMG-MAA Document 1-1 Filed 05/13/19 Page 18 of 19 Page ID #:30




  1            78.      Defendant’s actions as described hereinabove were done with conscious
  2   disregard of Plaintiff’s rights, and Defendant was wanton and malicious in its
  3   concealment of same.
  4            79.      Plaintiff and the Class have suffered injury in fact as a result of and in
  5   reliance upon Defendant’s false representations.
  6            80.      The Products as purchased by the Plaintiff and the Class were and are
  7   unsatisfactory and worth less than the amount paid for.
  8            81.      Plaintiff would not have purchased the Product but for the
  9   representations by Defendant about the Product as being “artisan”.
 10            82.      Pursuant to section 1780(a) of the Act, Plaintiff seeks injunctive relief
 11   in the form of an order enjoining the above-described wrongful acts and practices of
 12   Defendant, including, but not limited to, an order:
 13                     A.         Enjoining Defendant from continuing to make the statements
 14                              set forth above (i.e., “artisan”);
 15                     B.         Enjoining Defendant from continuing to offer for sale any unit
 16                              of the Products that contains any false and or misleading
 17                              statements and claims in its advertising or on its packaging
 18                              and/or its label, including, without limitation, those statements
 19                              and claims set forth above;
 20                     C.         Enjoining Defendant from continuing to use the packaging and
 21                              label that it presently uses for the Products; and
 22                     D.         Enjoining Defendant from distributing such false advertising
 23                              and misrepresentations.
 24            83.      Plaintiff shall be irreparably harmed if such an order is not granted.
 25    ///
 26    ///
 27    ///
 28    ///
                                                          17
      Error! Unknown document property name.   CLASS ACTION
                                                          17 COMPLAINT
Case 2:19-cv-04125-DMG-MAA Document 1-1 Filed 05/13/19 Page 19 of 19 Page ID #:31




  1                                             PRAYER FOR RELIEF
  2            WHEREFORE, Plaintiff, individually and on behalf of all others similarly
  3   situated, prays for judgment and relief on all Causes of Action as follows:
  4                     A.       An order certifying that the action may be maintained as a Class
  5                              Action;
  6                     B.       An order enjoining Kroger from pursuing the policies, acts, and
  7                              practices complained of herein;
  8                     C.       Reasonable attorney fees;
  9                     D.       Costs of this suit; and
 10                     E.       Such other and further relief as the Court may deem necessary or
 11                              appropriate.
 12

 13                                            JURY TRIAL DEMANDED
 14            Plaintiff demands a jury trial on all triable issues.
 15

 16
      DATED: March 25, 2019                                CLARKSON LAW FIRM, P.C.
 17

 18

 19
                                                            /s/ Shireen M. Clarkson
                                                            Ryan J. Clarkson, Esq.
 20                                                         Shireen M. Clarkson, Esq.
                                                            Matthew T. Theriault, Esq.
 21                                                         Celine Cohan, Esq.
                                                            Attorneys Plaintiffs and the
 22                                                         Plaintiff Class

 23

 24

 25

 26

 27

 28
                                                           18
      Error! Unknown document property name.    CLASS ACTION
                                                           18 COMPLAINT
